Case 3:ji9-cr-20256-RHC-RSW ECF No. 67, PagelD.350 Filed 07/07/20 Page 1iof5 SG

 

 

UNITES STUTES Nateicr caucr
EASTERN NSTRICI GE MICHIGAN _

 

 

 

 

UNITES SIRES CEAMERICA.,

 

 

PLANTIEF(S),
\. | CREE NO.2: 19 ~Cr-YOVTR RAC RON
Hon. ROBERT 1. CIES

 

 

 

LAS2LO UbikKa,

 

MEFENDANT(S)

 

 

 

TRANECRIOTORNER WHAT HAS BEEN NOCKETED ON CAGE NO.
19-20056 ANS SOCKET HISTORY ON SAME CASE NO.1G-QoIse,

 

 

 

 

RE CAUSE THE DEFENMANT IS MNNIGENT ACCORRING To
THE Six ecuiT ROLE LASELO ceil is AOTHORIGER TD
ORDER ANY TRANSCRIPT Wich 2 DESEM NECESSARY FOR THE

 

 

 

 

 

AP |
TO PR. ALL TRANSCRIPTS AND ALL bocketr HistoRy FROM
“YOTPMAPRIUL ZOLA THE BAY TWAS ARRESTED UNTIL 25h _
JTUNE.Q ORO WHEN ANAS SENTENCED.
Ul Hegepy CeeriEy THAT THIS ORKER OF TRANECRIOT
BN SOCKET HISTORY WAS WROTEON OF.18. 2020 lou:

 

 

 

 

 

 

—CdIKI LAS O

 

 

 
 

9-cr-20256-RHC-RSW ECF No. 67, PagelD.351 Filed 07/07/20 Page 2 of5

TH

\

NORDWESTERN RWY STE 29>
3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
3:19-cr-20256-RHC-RSW ECF No. 67, PagelD.352 Filed 07/07/20 Page 3of5
ease FILED USDC - CLRK DET

2020 APR 02 PM 4:38

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

In re: Pro Se Filings Administrative Order
The Exigent Circumstances

Created by COVID-19 and
Related Coronavirus Health Conditions 20-AQ0-026

ADMINISTRATIVE ORDER

This administrative order is being issued in response to the recent outbreak of the
Coronavirus Disease (COVID-19) in the Eastern District of Michigan. On March 23, 2020,
the Governor of the State of Michigan issued Executive Order No. 2020-21, A Temporary
Requirement to Suspend Activities that are not Necessary to Sustain or Protect Life.
Subsequently, on April 1, 2020, the Governor of the State of Michigan issued Executive
Order No. 2020-33, Expanded Emergency Disaster Declaration rescinding and replacing
Executive Order No. 2020-4 of March 10, 2020, Declaration of State of Emergency.

To combat the spread of the disease, given the severity of the risk posed to the
public, Court staff, and other Court agencies, and considering public health
recommendations from the Centers for Disease Control and Prevention (CDC), the
following protocol will be implemented in the Eastern District of Michigan.

1. In the spirit .of the-“Mai!box Rule”, Pule 3(d) of the Rules Governing § 2255.
Proceedings will be extended to Pro Se filers.

2. Pro Se filings shall not be made in person. All pro se filers are to mail filings
and documents to
Clerk’s Office
United States District Court
Theodore Levin US Courthouse
231 W. Lafayette Blvd.
Detroit, MI 48226

3. The date of the United States Postal Service postmark stamped on the
envelope in which such filing was mailed shall be deemed the filing date.

4. The Mailbox Rule will only apply to those documents addressed accurately
to the address above.

The World Health Organization has declared that COVID-19 qualifies as a global
pandemic having spread across more than 200 countries with over 225,000 confirmed
cases in the United States. Considering the spread of the diseases, the courthouses in
the Eastern District of Michigan will remain closed to the public. The public is encouraged
to use online Court resources or contact the Court by telephone.

 

 
 

Case 3:19-cr-20256-RHC-RSW ECF No. 67, PagelD.353 Filed 07/07/20 Page 4of5
Administrative Order 20-AO-026

Page 2

This order will remain in effect until further order of the Court.

IT 1S ORDERED.

s/Denise Page Hood
Denise Page Hood

FOR THE COURT:
Chief Judge

 
Case 3:19-cr-20256-RHC-RSW ECE No: 67, PegelD.354. Filed 07/07/20 Page 5 of 5

EF Nemec

Sani

LAC. ony

» M4472

 

USA

4

i

Od

wit
Sn:

FORE Viiip

nied &
Trenton {

oj 2}
Age? Ft

 

FROM THE
a SANILAC
Fie actee Boe 2SFo2S : COUN
sa qr M-HMP et eadhtipyoe
ae Wy
. a
